Citation Nr: 0633752	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  03-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to August 
1961.  He died in June 1998.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought on 
appeal.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2006.  A transcript of the hearing is associated with the 
veteran's claims folders.


FINDINGS OF FACT

1.  The veteran died in June 1998.

2.  The immediate cause of death shown on the official 
certificate of death was renal failure due to or as a 
consequence of diabetes mellitus.

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  The veteran did not serve in the Republic of Vietnam, and 
the conditions of his service did not involve duty or 
visitation in the Republic of Vietnam; there is no competent 
evidence indicating that he was exposed to Agent Orange in 
service.

5.  The veteran's diabetes mellitus was first demonstrated 
many years after service, and is not shown to be related to 
an incident of service.

6.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
1101, 1110, 1112, 1131, 1310 (West 2002 & Supp. 2005); 38 
C.F.R. 3.303, 3.310, 3.312, 3.316 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a March 2006 
RO letter, the appellant was provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of her claim. 

Background

The immediate cause of death shown on the official 
certificate of death was renal failure due to or as a 
consequence of diabetes mellitus.  At the time of the 
veteran's death, service connection was not in effect for any 
disabilities.

Service medical records are negative for treatment or 
diagnosis of diabetes mellitus or related symptoms.  The 
veteran did not serve in the Republic of Vietnam and his 
records do not show he was awarded the Vietnam Service Medal.  
The records show that he did not serve outside the 
continental United States.  The veteran's separation 
examination showed normal clinical evaluation of the 
endocrine system.  Urinalysis was negative for albumin or 
sugar.

Treatment records from Regional Medical Center indicate that 
the veteran had been treated from 1989 to June 1998 for his 
diabetes mellitus and complications.  An Emergency Report 
dated June 1998 indicated that the veteran was well known 
with coronary artery disease and congestive cardiomyopathy 
and multiple other severe medical problems, who according to 
family, had a sudden collapse at home and quickly became 
unresponsive.  EMS reports were noted as showing rhythm with 
electromechanical dissociation on their arrival.  Because of 
the multiple medical problems and previous do not resuscitate 
status, basic CPR was performed, but at the family's wishes, 
no advanced life support procedures were carried out.  On 
arrival in the Emergency Department, the veteran was 
unresponsive, pulse less and with no respiratory effort.  
Pupils were fixed and dilated.  Cardiac monitor revealed 
asystole.  Further resuscitation efforts were felt to be 
futile and CPR was discontinued.  The final assessment noted 
sudden cardiac death, probably secondary to acute myocardial 
infarction versus arrhythmia.  

At her May 2006 Travel Board hearing, the appellant testified 
that she met the veteran in 1981 and that they were married 
in 1989.  She also reported that he had told her he had 
served in Vietnam.  The appellant further stated that the 
veteran was initially diagnosed with diabetes in the late 
1970s or early 1980s.

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b). If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as diabetes mellitus, will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2006) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2006) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2006); see also 69 Fed. Reg. 31,882 (June 
8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for a disease or 
injury of service origin.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. §§ 
1110 and 1131; 38 C.F.R. § 3.303(a).  In order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The determination as to whether these Hickson 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

The appellant has claimed that the veteran's diabetes 
mellitus was a result of exposure to Agent Orange 
(herbicides) while serving in the Republic of Vietnam.

With respect to the appellant's contention that the veteran 
was exposed to Agent Orange in service, the Board finds that 
the veteran did not serve in the Republic of Vietnam as 
contemplated by 38 C.F.R. § 3.307(a).  See VAOPGCPREC 27-97.  
In this regard, the Board observes that his service personnel 
records fail to show that he served in the Republic of 
Vietnam and did not receive the Vietnam Service Medal.  
Instead, his service personnel records show that he was 
stationed in the continental United States with no overseas 
duty.

The above evidence establishes that the veteran's diabetes 
mellitus did not have its onset in service or for many years 
after discharge, and that he was not exposed to Agent Orange 
in service.  Moreover, there is no competent medical evidence 
establishing a causal relationship between the veteran's 
diabetes mellitus and service.

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service, to 
include exposure to Agent Orange.  The Board observes, 
however, that she, as a layperson, is not competent to 
provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


